                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF MISSISSIPPI
                                      NORTHERN DIVISION


    SECURITIES AND EXCHANGE                                Case No. 3:18-cv-252
    COMMISSION,

                   Plaintiff,                              Hon. Carlton W. Reeves, District Judge

          v.                                               Hon. F. Keith Ball, Magistrate Judge
    ARTHUR LAMAR ADAMS AND
    MADISON TIMBER PROPERTIES, LLC,

                   Defendants.




                         MOTION FOR APPROVAL OF SETTLEMENT

        Alysson Mills, in her capacity as the court-appointed receiver (the “Receiver”) for Arthur

Lamar Adams and Madison Timber Properties, LLC, through undersigned counsel, respectfully

moves the Court to enter the attached proposed Order Approving Settlements,1 which approves

the Receiver’s Settlement Agreement with Drake and Summer Adams (“Mr. and Mrs. Adams”)

[Exhibit A]. In support, she states as follows:

                                                      1.

        The Receiver determined that from January 1, 2010 to the present, Lamar Adams’s

children and their spouses received cash gifts that she believes were proceeds of the Madison




1
  Pursuant to the Court’s Administrative Procedures for Electronic Case Filing, Sec.5.B, the proposed Order
Approving Settlement is being transmitted via e-mail to Judge Reeves’s chambers simultaneous with the filing of
this motion.
Timber Ponzi scheme. These cash gifts were made with funds from bank accounts in Lamar

Adams’s name and from a bank account he shared with his wife, Vickie Adams.

                                                 2.

       Of these cash gifts, Drake Adams, Lamar Adams’s son, and his wife, Summer, received

$56,000.

                                                 3.

       The Receiver notified Mr. and Mrs. Adams of her findings. They, along with Brandon

Kennedy, in turn voluntarily disclosed to the Receiver that Lamar Adams separately had given

Brandon Kennedy and Drake Adams an interest in a home in Indianola, Mississippi, in which his

mother has a life estate. Mr. and Mrs. Adams shall contribute one-half of $25,000, or $12,500,

in settlement of the Receivership Estate’s claims to this property.

                                                 4.

       The Receiver has no evidence that Mr. and Mrs. Adams were involved in any

wrongdoing associated with the Madison Timber Ponzi scheme. The Receiver and Mr. and Mrs.

Adams undertook to resolve the Receivership Estate’s claims to gifts made to Mr. and Mrs.

Adams without litigation.

                                                 5.

       The parties have now reached an agreement whereby Mr. and Mrs. Adams shall return to

the Receivership Estate $40,000 in settlement of the Receivership Estate’s claims for gifts made

to them by Lamar Adams.




                                                                                              2
                                               6.

       The proposed settlement agreement follows meaningful, informed, arm’s length

negotiations between the Receiver and Mrs. and Mrs. Adams, all represented by highly capable

counsel.

                                               7.

       The Receiver believes the proposed settlement agreement is in the Receivership Estate’s

best interests. The Receiver is satisfied that the total amount received pursuant to the proposed

settlement agreement exceeds the net amount the Receivership Estate would actually receive if

she litigated her potential claims against Mr. and Mrs. Adams to final judgment. The time and

money spent on litigation, which would be funded on an hourly basis, is time and money the

Receivership Estate would never recover and would almost certainly exceed any discount given

in consideration for the avoidance of litigation. The Receiver values, too, that Mr. and Mrs.

Adams have cooperated with the Receiver and have agreed to make their payment immediately,

within 30 days of approval.



       WHEREFORE the Receiver asks that after due consideration the Court enter the

proposed Order Approving Settlement.




                                                                                               3
March 1, 2019
Respectfully submitted,

 /s/ Lilli Evans Bass                              /s/ Brent B. Barriere
 BROWN BASS & JETER, PLLC                          FISHMAN HAYGOOD, LLP
 Lilli Evans Bass, Miss. Bar No. 102896            Admitted pro hac vice
 LaToya T. Jeter, Miss. Bar No. 102213             Brent B. Barriere, Primary Counsel
 1755 Lelia Drive, Suite 400                       Jason W. Burge
 Jackson, Mississippi 39216                        Kristen D. Amond
 Tel: 601-487-8448                                 Rebekka C. Veith
 Fax: 601-510-9934                                 201 St. Charles Avenue, Suite 4600
 bass@bbjlawyers.com                               New Orleans, Louisiana 70170
 Receiver’s counsel                                Tel: 504-586-5253
                                                   Fax: 504-586-5250
                                                   bbarriere@fishmanhaygood.com
                                                   jburge@fishmanhaygood.com
                                                   kamond@fishmanhaygood.com
                                                   rveith@fishmanhaygood.com
                                                   Receiver’s counsel



                                 CERTIFICATE OF SERVICE

       I certify that I electronically filed the foregoing with the Clerk of Court using the ECF

system which sent notification of filing to all counsel of record.

       In addition, I have separately emailed a copy of the foregoing to:

                                         Michel Jaques
                                   mjaques@sessumsdallas.com

                              Counsel for Drake and Summer Adams


       Date: February 28, 2019                        /s/ Brent B. Barriere




                                                                                              4
